DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed towards computer processes.
With respect to claim 1, the claim is directed towards a system having a processor for “obtaining an ultrasonic signal indicating a movement state of a position of an object, the ultrasonic signal being acquired by at least one laser ultrasonic component of a medical device; determining, based on the ultrasonic signal, movement information of the position of the object; and obtaining, based on the movement information of the position, target image data of the object using an imaging component of the medical device”. The limitations as disclosed above performed by a processor is considered as abstract idea since is directed to process that could be performed by a processor as routine procedure of processing a signal or data. Therefore, the claim amounts to simply implementing the abstract idea on a computer. The system having a processor for “obtaining an ultrasonic signal indicating a movement state of a position of an object, the ultrasonic signal being acquired by at least one laser ultrasonic component of a medical device; determining, based on the ultrasonic signal, movement information of the position of the object; and obtaining, based on the movement information of the position, target image data of the object using an imaging component of the medical device” when considered separately and in combination, it does not add significantly more since computer processes are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
With respect to claim 2, the claim does not fall within at least one of the four categories of patent eligible subject matter because the limitation of  having “ an ultrasonic signal acquired during a scan of the object using the imaging component or before the scan of the object using the imaging component” is a limitation considered as signal manipulation through the electromagnetic system (MR device). The limitations as discussed above are products such as information (often referred to as "data per se”) claimed as a product without any structural recitations that do not have a physical or tangible form. Furthermore, transitory forms of signal transmission such as a propagating electrical or electromagnetic signal or carrier wave are not tangible components on their own. The transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. See MPEP 2106.03 (I).
With respect to claims 8-15, the analogy for claim 1 applies for the obtaining step, based on the movement information of the position, target image data of the object using an imaging component of the medical device includes: determining, based on the movement information, a parameter set including one or more scan parameters; and obtaining the target image data of the object by causing the imaging component to perform a scan on the object based on the one or more scan parameters.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (US 2014/0073904 A1).
With respect to claim 1, Biber discloses a system, comprising (medical imaging system as seen in Figure 1): at least one storage device including a set of instructions; and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including (see paragraph 0045 disclosing a storage unit and a processor unit in communication with each other and in relation with the control unit #21): obtaining an ultrasonic signal indicating a movement state of a position of an object, the ultrasonic signal being acquired by at least one laser ultrasonic component of a medical device; determining, based on the ultrasonic signal, movement information of the position of the object (motion sensors elements #29 and #34; see paragraphs 0040 and 0042 defining the motion sensors as ultrasound sensor element); and obtaining, based on the movement information of the position, target image data of the object using an imaging component of the medical device (see image acquisition with MR components based on motion data in paragraphs 0047 and 0053).
With respect to claim 2, Biber discloses the ultrasonic signal is acquired during a scan of the object using the imaging component or before the scan of the object using the imaging component (see Abstract and paragraph 0053 disclosing acquisition during the scan and paragraph 0048 discussing said acquisition before the scan).
With respect to claims 3 and 16, Biber discloses the imaging component includes at least two detection rings, the at least one laser ultrasonic component being disposed between the at least two detection rings (see paragraph 0043 and Figure 1 showing sensors #34 between head coil elements or the head coil #24 used for acquisition/detection).
With respect to claims 4 and 17, Biber discloses the imaging component includes a gantry (unit #11) with a bore (patient receiving area #14), the at least one laser ultrasonic component being disposed at an end of the bore (see components #29 in Figure 1, located at a distance from the center and considered at the ends of the bore).
With respect to claims 5 and 18, Biber discloses the medical device includes a holder configured to support the at least one laser ultrasonic component (in Figure 1, elements #29 are supported in housing unit #31 and elements #34 are supported by local coil #24).
With respect to claims 6 and 19, Biber discloses each of the at least one laser ultrasonic component includes a first laser source and a second laser source (motion sensors elements #29 and #34; see paragraphs 0023, 0040 and 0042 defining the motion sensors as ultrasound/laser sensor element hence considered as source). 
With respect to claim 8, Biber discloses the obtaining step, based on the movement information of the position, target image data of the object using an imaging component of the medical device includes: determining, based on the movement information, a parameter set including one or more scan parameters; and obtaining the target image data of the object by causing the imaging component to perform a scan on the object based on the one or more scan parameters (see paragraphs 0015-0017). 
With respect to claim 9, Biber discloses wherein the obtaining, based on the movement information of the position, target image data of the object using an imaging component of the medical device includes: determining, based on the movement information, a parameter set including one or more image reconstruction parameters; obtaining image data of the object by causing the imaging component to perform a scan on the object; and obtaining the target image data of the object based on the image data of the object and the one or more image reconstruction parameters (see paragraphs 0014-0017 and 0057).
With respect to claim 10, Biber discloses the obtaining step, based on the movement information of the position, target image data of the object using an imaging component of the medical device includes: obtaining the target image data of the object by triggering the imaging component to perform a scan according to the movement information (see paragraphs 0048-0050).
With respect to claim 11, Biber discloses the obtaining step, based on the movement information of the position, target image data of the object using an imaging component of the medical device includes: obtaining initial image data of the object by causing the imaging component to perform a scan on the object; and obtaining the target image data of the object based on the initial image data of the object and the movement information (see paragraphs 0048-0051).
With respect to claim 12, Biber discloses the determining step, based on the ultrasonic signal, movement information of the position of the object includes: generating, based on the ultrasonic signal, an ultrasonic image or a motion curve of the object; and determining, based on the ultrasonic image or the motion curve of the object, the movement information of the position of the object (see Abstract and paragraphs 0007, 0048 disclosing obtaining an image to obtain the position of the object).
With respect to claim 13 and 15, Biber discloses wherein the ultrasonic signal indicates the movement state of the position inside the object (see paragraphs 0007, 0048).
With respect to claim 14, Biber discloses a system, comprising: a medical device including (medical imaging system as seen in Figure 1): at least one laser ultrasonic component configured to acquire an ultrasonic signal indicating a movement state of a position of an object (motion sensors elements #29 and #34; see paragraphs 0040 and 0042 defining the motion sensors as ultrasound sensor element); and an imaging component configured to acquire, based on the ultrasonic signal, image data of the object (see image acquisition with MR components based on motion data in paragraphs 0047 and 0053).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biber (US 2014/0073904 A1) in view of Sumi et al (US 2019/0129026 A1).
With respect to claim 7, Biber discloses the claimed invention as stated above except for specifying that the first laser source is configured to emit an energy pulse to the object for generating the ultrasonic signal and the second laser source is configured to detect the ultrasonic signal. However, Sumi discloses the first laser source is configured to emit an energy pulse to the object for generating the ultrasonic signal and the second laser source is configured to detect the ultrasonic signal (see Figure 1 disclosing a first source #10 for transmission/emission and a second source #20 for reception; see paragraph 0212). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the first laser source is configured to emit an energy pulse to the object for generating the ultrasonic signal and the second laser source is configured to detect the ultrasonic signal as taught by Sumi with Biber’s ultrasonic elements for the purpose of further disclosing the ultrasonic elements configurations performing the function of emitting and receiving to generate an analytic signal as taught by Sumi (see paragraphs 0115-0116). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different medical imaging configurations that includes at least one ultrasonic device to determine the motion of a patient or patient’s organ during the procedure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793